Citation Nr: 1518181	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-18 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, to include pseudofolliculitis (PFB).

4.  Entitlement to service connection for a bilateral knee disability.

5. Entitlement to a compensable rating for sinus bradycardia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to January 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.

In February 2014, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The issues of entitlement to a compensable rating for sinus bradycardia and entitlement to service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, current bilateral hearing loss had its onset during his active military service.

2.  Resolving all doubt in the Veteran's favor, current tinnitus had its onset during his active military service.

3.  The Veteran's PFB originated in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting the claims for bilateral hearing loss, tinnitus, and PFB, the claims are substantiated, and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 		 § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Some chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db.) or greater; or the auditory thresholds for at least three of these frequencies are 26 db. or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text that states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





Bilateral Hearing Loss

The Veteran contends that he currently has bilateral hearing loss due to exposure to acoustic trauma while on active duty.  His awards and decorations include an Air Force Outstanding Unit Award and an Air Force Training Ribbon.  The Veteran testified at his February 2014 Board hearing that he sometimes worked on the flight line, four to six times each year.  He stated that the planes were running while he was underneath the engines and he was not afforded hearing protection.  He further testified that he first discovered he had a hearing issue around 1989.  The Board finds that the Veteran's lay testimony alone is enough to establish the occurrence of his reported injuries in service, including bilateral hearing loss.  See 38 U.S.C.A.      § 1154(a); 38 C.F.R. 3.304(d). 

Here, the record shows a current diagnosis of bilateral hearing loss consistent with VA regulations.  See August 2011 VA examination report.

The remaining question is whether there is a link between the current disability and the in-service disease or injury.

The Veteran's service treatment records reveal numerous complaints of ear pain related to a diagnosis of cerumen impaction followed by irrigation.  Service treatment records are otherwise silent as to a hearing disability.  The Veteran has reported the onset of hearing loss while on active service.  See February 2014 hearing transcript.  Additionally, he has stated that following his ear irrigation in service, he still experienced hearing loss and that it had been continuous since service.  Id.  He is competent to report observable symptoms of hearing loss disability, such as hearing difficulty.  See Layno v. Brown, 6 Vet. App. at 470.  The Veteran also related that post-service, he maintained several different jobs to include cutting lawns; however, he used hearing protection.

During the August 2011 VA audiology examination, the Veteran reported bilateral hearing loss and constant tinnitus.  The examiner noted that the Veteran's July 1985 enlistment audiological evaluation revealed normal hearing.  The examiner further noted that the Veteran was treated on multiple occasions during military service for complaints of ear pain and that each visit resulted in a diagnosis of cerumen impaction that was managed with removal.  The examiner concluded that the Veteran's DD-214 revealed that his military occupational specialty (MOS) was that of an inventory specialist in the Army and that such was ranked as having a low probability of noise exposure.  She also pointed out that the Veteran reported working as a landscaper which she indicated may or may not have contributed to the existing hearing loss and tinnitus.  Thus, the examiner opined that because the Veteran's MOS was ranked as having a low probability of noise exposure, it was less than likely as not that his hearing loss was caused by military noise exposure.  

Although the examiner determined that the Veteran's MOS was ranked as having a low probability of noise exposure, the Board has found that being exposed to acoustic trauma along the flight line is consistent with the circumstances of his service.  Additionally, the Veteran has stated that he used hearing protection while cutting lawns during his job as a landscaper.  Furthermore, any remaining opinion by the August 2011 examiner, based solely on a lack of medical evidence of treatment for bilateral hearing problems in the Veteran's service treatment records, lacks probative value.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Board observes that, based on the evidence of record, including the credible 
statements provided by the Veteran, he spent time several times a year working on the flight line, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  His exposure to acoustic trauma in service is conceded.  38 U.S.C.A. § 1154(a).

The Board recognizes that a VA audiologist did not provide a probative opinion.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.
In view of the totality of the evidence, including the Veteran's experience in service and likely associated in-service noise exposure, and his credible statements, the Board finds that the probative medical evidence of record is at least in equipoise as to the question of service connection and that his bilateral hearing loss is as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. 		  § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

Tinnitus

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for tinnitus. 

As previously discussed, in-service acoustic trauma has been conceded.

At the February 2014 video conference hearing, the Veteran testified that he had suffered from tinnitus since service.  He asserted this contention in statements submitted in support of his claim.

During the development of the Veteran's claim, he was afforded a VA examination in August 2011, at which time he again indicated that that he had suffered from tinnitus since service.  The VA examiner noted that tinnitus can arise from numerous conditions and take the form of many different sounds and is not a disease but a system of an underlying condition.  She also stated that such conditions could range from ear pathology to drugs that include aspirin.  The examiner further stated that the Veteran's MOS of an inventory management specialist was ranked as having a low probability of noise exposure and therefore, opined that the Veteran's tinnitus was less likely as not caused by military noise exposure. 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, supra.

In the instant case, even though the VA examiner provided a negative etiological opinion, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since separation from service.  The Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).

PFB

During the August 2011 VA examination, the Veteran reported getting rashes in service.  He was examined for the presence of a skin condition, namely a rash.  The examiner diagnosed the Veteran with a rash of unknown etiology in the past by history with no objective evidence upon current examination.  The examiner noted that the Veteran was treated for acute urticaria, which resolved while in service, and concluded that no rash was present upon current examination.

During the January 2014 Board hearing, the Veteran testified to being diagnosed with PFB while in service.  He stated that he began shaving in basic training and was placed on a shaving profile.  He pointed to an observable growth on his face and stated that there were scars underneath the growth.  He stated that if he were to shave the growth on his face, it would reveal the scars and cause him to get ingrown hairs and infections.  The Veteran has provided competent evidence of persistent and recurrent symptoms of such disability since service, stating that he was issued a shaving profile as early as 1986 during basic training.  Jandreau, 492 F.3d at 1376-77. 

A July 1986 service treatment record shows that the Veteran had a sparse beard and was diagnosed with mild PFB.  A December 1986 service treatment record shows that the Veteran called the Family Practice Clinic to ask questions regarding his beard maintenance while on the clipper shave program.  Although the service records do not reflect a shaving profile, there is no evidence to contradict his reports of observable symptoms that began during his period of honorable service.  Further, PFB is a condition that is easily observable by a layperson.  Id.  Thus, while the August 2011 examiner did not provide a current diagnosis of PFB, the Board finds that, unlike cancer, PFB is readily observable.  The Veteran is competent in some cases to self-diagnose some disorders despite his status as a layperson.  As such, he has received a diagnosis of PFB in the past, so the Board can reasonably presume that he knows what it looks like.  The Board finds, therefore, that he is competent to provide evidence regarding the presence of PFB.  Additionally, there is no medical evidence indicating that the condition is not related to his period of honorable service.

Therefore, resolving doubt in the Veteran's favor, the elements for service connection are met for PFB based on his lay reports.  38 C.F.R. §§ 3.102, 3.303(a).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a skin disorder, to include PFB is granted.


REMAND

Sinus Bradycardia

The Veteran seeks a compensable evaluation for his sinus bradycardia.

Based upon a review of the record, the Board finds that another VA examination would be helpful in the adjudication of the claim.  The Veteran has not been afforded a VA heart examination since an August 2011 evaluation.  Moreover, statements made by the Veteran during his January 2014 Board hearing strongly suggest that the record does not accurately reflect the current severity of the Veteran's sinus bradycardia.  Specifically, the Veteran testified that his sinus bradycardia has worsened.  Accordingly, a remand for an appropriate VA examination to assess the current severity of his service-connected sinus bradycardia is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, an effort should be made to obtain any records pertaining to ongoing sinus bradycardia treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Bilateral Knee Disability

The Veteran claims he has a bilateral knee disability that is related to service.  

During his January 2014 Board hearing and August 2011 VA examination, the Veteran reported injuring both knees after a fall while working in supply.  

Service treatment records reflect several complaints and treatment for knee pain, to include sore knees after playing basketball and diagnoses of "jumper's knee" or focal tendonitis and bilateral Osgood-Schlatter's disease.  In particular, a May1989 service treatment record shows a provisional diagnosis for a history of recurrent focal tendonitis.  The Veteran presented for treatment with complaints of bilateral knee pain.  He stated that it began about a year ago of unknown origin and that he had pain on and off since then that was worse with activity.  An October 1989 service record shows that he was diagnosed with bilateral Osgood-Schlatter's disease.

At the Veteran's August 2011 VA examination, the Veteran was diagnosed with mild osteoarthritis of the bilateral knees.  The examiner indicated that osteoarthritis was a natural process of aging.  The examiner further pointed out that service treatment records showed that the Veteran was treated for acute pain of the knees, which had resolved.  The examiner determined that there was no documented evidence of a chronic condition of the bilateral knees during service or in the Veteran's civilian record immediately after leaving service.  Thus, the examiner opined that the Veteran's "current condition of the bilateral knees or its aggravation is less than likely as not due to service."

The Board finds that a remand is required to provide the Veteran with a VA addendum opinion pertaining to his bilateral knee claim as the examiner did not address whether the Veteran's currently diagnosed osteoarthritis of the bilateral knees is related to his in-service diagnosis of Osgood-Schlatter disease of the bilateral knees.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records, since August 2011 that pertain to sinus bradycardia treatment, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his sinus bradycardia.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.   Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all manifestations of the Veteran's service-connected sinus bradycardia.  The examiner should also describe the impact the Veteran's heart disorder has on his employability.

In addressing such inquiries, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by supporting rationale.

3. Thereafter, the AOJ should then contact the VA examiner who performed the VA knee examination in August 2011 to obtain an addendum opinion.  The examiner must review the claims file.

The examiner should be asked to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed osteoarthritis of the bilateral knees is etiologically related to the Veteran's in-service diagnosis of Osgood-Schlatter disease of both knees. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

If the examiner determines that another examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.    If the previous examiner is no longer available, then the requested opinion and any examination should be sought from another qualified examiner.

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


